  Case 18-24297         Doc 40     Filed 01/28/19 Entered 01/28/19 10:38:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24297
         MARY A M JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/08/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24297         Doc 40         Filed 01/28/19 Entered 01/28/19 10:38:31                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $3,050.00
        Less amount refunded to debtor                              $300.00

NET RECEIPTS:                                                                                        $2,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $1,895.20
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $119.80
    Other                                                                       $71.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $2,086.00

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
1ST PROGRESS/ 1ST EQUITY            Unsecured         162.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI       Unsecured      1,464.00            NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI       Unsecured           0.00           NA              NA            0.00       0.00
ALLIED INTERSTATE                   Unsecured         601.00           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE              Secured        1,300.00       1,312.74        1,300.00           0.00       0.00
BANK OF AMERICA NA                  Unsecured      1,000.00         592.83          592.83           0.00       0.00
BANK OF AMERICA NA                  Unsecured            NA       1,086.00        1,086.00           0.00       0.00
BRIDGECREST CREDIT CO               Unsecured      5,671.00            NA              NA            0.00       0.00
BRIDGECREST CREDIT CO               Secured       10,975.00     16,702.97        16,702.97        664.00        0.00
BRIGHT LIGHT RADIOLOGISTS           Unsecured          66.86           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         185.40           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         300.00        244.00          244.00           0.00       0.00
COMMONWEALTH EDISON                 Unsecured            NA         841.10          841.10           0.00       0.00
DRIVENOW                            Unsecured      6,707.00            NA              NA            0.00       0.00
EVERGREEN SRVC                      Unsecured         700.00           NA              NA            0.00       0.00
GINNYS                              Unsecured         400.00        106.96          106.96           0.00       0.00
HEALING HANDS PRIMARY CARE LL       Unsecured         161.43           NA              NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          168.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          355.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          671.00      2,894.57        2,894.57           0.00       0.00
IL DEPT OF REVENUE                  Unsecured           0.00        330.96          330.96           0.00       0.00
INBOXLOAN                           Unsecured         700.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured      4,096.00     11,770.37        11,770.37           0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured      6,686.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       1,840.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       3,423.00     14,944.27        14,944.27           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         514.00        514.59          514.59           0.00       0.00
LVNV FUNDING                        Unsecured            NA         215.45          215.45           0.00       0.00
MIDWEST EMERGENCY ASSOCIATES        Unsecured            NA         315.00          315.00           0.00       0.00
MONROE & MAIN                       Unsecured         132.00        132.44          132.44           0.00       0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-24297       Doc 40      Filed 01/28/19 Entered 01/28/19 10:38:31                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
NICOR GAS                      Unsecured         400.00           NA           NA             0.00        0.00
NORTHWEST COMM HEALTHCARE      Unsecured          69.51           NA           NA             0.00        0.00
NORTHWEST COMM HEALTHCARE      Unsecured         506.52           NA           NA             0.00        0.00
ONE CLICK CASH                 Unsecured         500.00           NA           NA             0.00        0.00
ORION PORTFOLIO SERVICES LLC   Unsecured         275.00        275.00       275.00            0.00        0.00
SANTANDER CONSUMER USA         Unsecured      5,581.00       3,149.36     3,149.36            0.00        0.00
SANTANDER CONSUMER USA         Secured        7,500.00     10,175.00      7,500.00            0.00        0.00
SEVENTH AVENUE                 Unsecured         332.00        332.97       332.97            0.00        0.00
SPRINT NEXTEL                  Unsecured           0.00        580.01       580.01            0.00        0.00
ST ALEXIUS MEDICAL CENTER      Unsecured            NA         802.00       802.00            0.00        0.00
Sw Crdt Sys                    Unsecured      1,226.32            NA           NA             0.00        0.00
TCF BANK                       Unsecured      1,615.00            NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured           0.00      1,226.32     1,226.32            0.00        0.00
WEBBANK                        Unsecured         422.00           NA           NA             0.00        0.00
WELLS FARGO CARD SVC           Unsecured         800.00           NA           NA             0.00        0.00
Women Care PC                  Unsecured         216.32           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                  $0.00
      Mortgage Arrearage                                   $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                         $24,202.97             $664.00                  $0.00
      All Other Secured                                $1,300.00               $0.00                  $0.00
TOTAL SECURED:                                        $25,502.97             $664.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                             $17,838.84                  $0.00               $0.00
TOTAL PRIORITY:                                       $17,838.84                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $22,515.36                  $0.00               $0.00


Disbursements:

       Expenses of Administration                            $2,086.00
       Disbursements to Creditors                              $664.00

TOTAL DISBURSEMENTS :                                                                         $2,750.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24297         Doc 40      Filed 01/28/19 Entered 01/28/19 10:38:31                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/28/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
